


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AGREEMENT (the “Agreement”) by and between SI FINANCIAL GROUP, INC., a
Maryland chartered corporation (the “Company”), THE SAVINGS INSTITUTE BANK AND
TRUST COMPANY (the “Bank”), and RHEO A. BROUILLARD (the “Executive”), originally
effective September 20, 2004 and subsequently amended and restated in its
entirety on December 17, 2008 for Section 409A compliance and December 13, 2013
to reflect the Bank’s second step conversion is hereby amended and restated in
its entirety effective September 23, 2015 (“Effective Date”).


W I T N E S S E T H
    
WHEREAS, Executive continues to serve in a position of substantial
responsibility;


WHEREAS, the Company and the Bank wish to continue to assure the services of
Executive for the period set forth in this Agreement and under the terms and
conditions outlined in this Agreement;


WHEREAS, Executive is willing to continue to serve in the employ of the Bank and
the Company on a full-time basis for said period.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:


1.    Employment. Executive is employed as the President and Chief Executive
Officer of the Company and the Bank. Executive shall perform all duties and
shall have all powers which are commonly incident to the offices of President
and Chief Executive Officer of the Company and the Bank or which, consistent
with those offices, are delegated to him by the Boards of Directors of the
Company and the Bank (the “Boards of Directors”). During the term of this
Agreement, Executive also agrees to serve, if elected, as an officer and/or
director of any subsidiary of the Company and the Bank and in such capacity will
carry out such duties and responsibilities reasonably appropriate to that
office.


2.    Location and Facilities. The Executive will be furnished with the working
facilities and staff customary for executive officers with the title and duties
set forth in Section 1 and as are necessary for him to perform his duties. The
location of such facilities and staff shall be at the principal administrative
offices of the Company and the Bank, or at such other site or sites customary
for such offices.


3.    Term.


a.    The term of this Agreement shall expire on September 23, 2018, unless
otherwise extended under Section 3(b) of this Agreement.


b.    Commencing on or before December 31, 2016 and continuing on each December
31st thereafter (“anniversary date”), the Bank and the Company may extend the
Agreement for an



    
US2008 7473109 3     



--------------------------------------------------------------------------------




additional year, unless Executive elects not to extend the term of this
Agreement by giving proper written notice in accordance with this Agreement. The
Compensation Committee of the Board of Directors will review the Agreement and
Executive’s performance annually prior to each anniversary date for purposes of
determining whether to extend the term of the Agreement. The rationale and
results of the discussions shall be included in the Compensation Committee
minutes. The Bank and/or the Company shall give notice to the Executive as soon
as possible after each such review as to whether the Agreement is to be
extended.


i.Nothing in this Agreement shall mandate or prohibit a continuation of the
Executive’s employment following the expiration of the term of this Agreement,
upon such terms and conditions as the Bank, the Company and the Executive may
mutually agree.


4.    Base Compensation.


a.    The Company and the Bank agree to pay the Executive during the term of
this Agreement a base salary at the rate of $426,164 per year, payable in
accordance with customary payroll practices.


b.    The Compensation Committee of the Board of Directors of the Company (the
“Committee”) shall review annually the rate of the Executive’s base salary based
upon factors it deems relevant, and may maintain or increase his salary,
provided that no such action shall reduce the rate of salary below the rate in
effect on the Effective Date.


c.    In the absence of action by the Committee or the Boards of Directors, the
Executive shall continue to receive salary at the annual rate specified on the
Effective Date or, if another rate has been established under the provisions of
this Section 4, the rate last properly established by action of the Board under
the provisions of this Section 4. The Executive’s salary, as the same maybe
modified from time to time, is referred to in this Agreement as the “Base
Salary.”


5.    Bonuses. The Executive shall be eligible to participate in discretionary
bonuses or other incentive compensation programs that the Company and the Bank
may award from time to time to senior management employees pursuant to bonus
plans or otherwise.


6.    Benefit Plans. The Executive shall be entitled to participate in such life
insurance, medical, dental, pension, profit sharing, retirement and stock-based
compensation plans and other programs and arrangements as may be approved from
time to time by the Company and the Bank for the benefit of their employees.


7.    Vacation and Leave.


a.    The Executive shall be entitled to paid vacations and other leave in
accordance with policy for senior executives, or otherwise as approved by the
Board.


b.    In addition to paid vacations and other leave, the Executive shall be
entitled, without loss of pay, to absent himself voluntarily from the
performance of his employment for such additional periods of time and for such
valid and legitimate reasons as the Board may in its discretion determine.

2


    
US2008 7473109 3     



--------------------------------------------------------------------------------




Further, the Board may grant to the Executive a leave or leaves of absence, with
or without pay, at such time or times and upon such terms and conditions as the
Board in its discretion may determine.


8.    Expense Payments and Reimbursements. The Executive shall be reimbursed for
all reasonable out-of-pocket business expenses that he shall incur in connection
with his services under this Agreement upon substantiation of such expenses in
accordance with applicable policies of the Company and the Bank.
 
9.    Automobile Allowance. During the term of this Agreement, the Executive
shall be entitled to an automobile allowance on terms no less favorable that
those in effect immediately prior to the execution of this Agreement. Executive
shall comply with reasonable reporting and expense limitations on the use of
such automobile as may be established by the Company or the Bank from time to
time, and the Company or the Bank shall annually include on Executive’s Form W-2
any amount of income attributable to Executive’s personal use of such
automobile.


10.    Loyalty and Confidentiality.


a.    During the term of this Agreement Executive: i. shall devote all his time,
attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that from time to time, Executive may serve on the
boards of directors of, and hold any other offices or positions in, companies or
organizations which will not present any conflict of interest with the Company
and the Bank or any of their subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation and ii. shall not engage in any business or
activity contrary to the business affairs or interests of the Company and the
Bank.


b.    Nothing contained in this Agreement shall prevent or limit Executive’s
right to invest in the capital stock or other securities of any business
dissimilar from that of the Company and the Bank, or, solely as a passive,
minority investor, in any business.


c.    Executive agrees to maintain the confidentiality of any and all
information concerning the operation or financial status of the Company and the
Bank; the names or addresses of any of its borrowers, depositors and other
customers; any information concerning or obtained from such customers; and any
other information concerning the Company and the Bank to which he may be exposed
during the course of his employment. The Executive further agrees that, unless
required by law or specifically permitted by the Board in writing, he will not
disclose to any person or entity, either during or subsequent to his employment,
any of the above-mentioned information which is not generally known to the
public, nor shall he employ such information in any way other than for the
benefit of the Company and the Bank.


11.    Termination and Termination Pay. Subject to Section 12 of this Agreement,
Executive’s employment under this Agreement may be terminated in the following
circumstances:


a.    Death. Executive’s employment under this Agreement shall terminate upon
his death during the term of this Agreement, in which event Executive’s estate
shall be entitled to receive the compensation due to the Executive through the
last day of the calendar month in which his death occurred.

3


    
US2008 7473109 3     



--------------------------------------------------------------------------------






b.    Retirement. This Agreement shall be terminated upon Executive’s retirement
under the retirement benefit plan or plans in which he participates pursuant to
Section 6 of this Agreement or otherwise.


c.    Disability.
        
i.    The Board or Executive may terminate Executive’s employment after     
having determined Executive has a Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and that
results in Executive becoming eligible for long-term disability benefits under
any long-term disability plans of the Company and the Bank (or, if there are no
such plans in effect, that impairs Executive’s ability to substantially perform
his duties under this Agreement for a period of one hundred eighty (180)
consecutive days). The Board shall determine whether or not Executive is and
continues to be permanently disabled for purposes of this Agreement in good
faith, based upon competent medical advice and other factors that they
reasonably believe to be relevant. As a condition to any benefits, the Board may
require Executive to submit to such physical or mental evaluations and tests as
it deems reasonably appropriate.


ii.
In the event of such Disability, Executive’s obligation to perform services
under this Agreement will terminate. The Bank will pay Executive, as Disability
pay, an amount equal to one hundred percent (100%) of Executive’s bi-weekly rate
of base salary in effect as of the date of his termination of employment due to
Disability. Disability payments will be made on a monthly basis and will
commence on the first day of the month following the effective date of
Executive’s termination of employment for Disability and end on the earlier of:
(A) the date he returns to full-time employment at the Bank in the same capacity
as he was employed prior to his termination for Disability; (B) his death; or
(C) upon attainment of age 65. Such payments shall be reduced by the amount of
any short- or long-term disability benefits payable to the Executive under any
other disability programs sponsored by the Company and the Bank. In addition,
during any period of Executive’s Disability, Executive and his dependents shall,
to the greatest extent possible, continue to be covered under all benefit plans
(including, without limitation, retirement plans and medical, dental and life
insurance plans) of the Company and the Bank, in which Executive participated
prior to his Disability on the same terms as if Executive were actively employed
by the Company and the Bank.



d.    Termination for Cause.


i.
The Board may, by written notice to the Executive in the form and manner
specified in this paragraph, immediately terminate his employment at any


4


    
US2008 7473109 3     



--------------------------------------------------------------------------------




time, for “Cause”. The Executive shall have no right to receive compensation or
other benefits for any period after termination for Cause. Termination for
“Cause” shall mean termination because of, in the good faith determination of
the Board, Executive’s:


(1)
Personal dishonesty;



(2)
Incompetence;



(3)
Willful misconduct;



(4)
Breach of fiduciary duty involving personal profit;



(5)
Intentional failure to perform stated duties under this Agreement;



(6)
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflects adversely on the reputation of the Company or
the Bank, any felon conviction, any violation of law involving moral turpitude
or a final cease-and-desist order; or



(7)
Material breach by Executive of any provision of this Agreement.



ii.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Company and the Bank unless there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of a majority of the entire membership of the Board at a meeting of such
Board called and held for the purpose (after reasonable notice to Executive and
an opportunity for Executive to be heard before the Board with counsel), of
finding that in the good faith opinion of the Board, Executive was guilty of the
conduct described above and specifying the particulars thereof.



e.    Voluntary Termination by Executive. In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Boards, in which case Executive shall receive only his
compensation, vested rights and employee benefits up to the date of his
termination.


f.    Without Cause or With Good Reason.


i.
In addition to termination pursuant to Sections 11a. through 11e. the Boards,
may, by written notice to Executive, immediately terminate his employment at any
time for a reason other than Cause (a termination “Without Cause”) and Executive
may, by written notice to the Board, immediately terminate this Agreement at any
time within ninety (90) days following an event constituting “Good Reason” as
defined below (a termination “With Good Reason”).


5


    
US2008 7473109 3     



--------------------------------------------------------------------------------






ii.
Subject to Section 12 of this Agreement, in the event of termination under this
Section 11f., Executive shall be entitled to receive his base salary for the
remaining term of the Agreement paid in one lump sum within ten (10) calendar
days of such termination. Also, in such event, Executive shall, for the
remaining term of the Agreement, receive the benefits he would have received
during the remaining term of the Agreement under any retirement programs
(whether tax-qualified or non-qualified) in which Executive participated prior
to his termination (with the amount of the benefits determined by reference to
the benefits received by the Executive or accrued on his behalf under such
programs during the twelve (12) months preceding his termination) and continue
to participate in any benefit plans of the Company or the Bank that provide
health (including medical and dental), life or disability insurance, or similar
coverage upon terms no less favorable than the most favorable terms provided to
senior executives of the Company and the Bank during such period. In the event
that the Company and the Bank are unable to provide such coverage by reason of
Executive no longer being an employee, the Company and the Bank shall provide
Executive with comparable coverage on an individual policy basis.



iii.
For purposes of this Agreement a termination With Good Reason shall occur if the
conditions stated in both clauses (x) and (y) of this Section 11(f) are
satisfied:



(x)    a voluntary termination by the Executive shall be considered a
termination With Good Reason if any of the following occur without the
Executive’s written consent, and the term Good Reason shall mean the occurrence
of any of the following without the Executive’s written consent:


(1)    a material diminution of the Executive’s Base Salary (unless the
reduction is part of a company-wide or executive-level restructuring of
compensation),


(2)    a material diminution of the Executive’s authority, duties, or
responsibilities, or


(3)    a change in the geographic location at which the Executive must perform
services for the Company by more than 25 miles from such location at the
effective date.


(y)    the Executive must give notice to the Company or the Bank of the
existence of one or more of the conditions described in clause (x) within sixty
(60) days after the initial existence of the condition, and the Company or the
Bank shall have thirty (30) days thereafter to remedy the condition. In
addition, the Executive’s voluntary termination With Good Reason must occur
within ninety (90) days after the initial existence of one or more of the
conditions set forth in (x)(1) – (x)(3) above.

6


    
US2008 7473109 3     



--------------------------------------------------------------------------------








g.    Continuing Covenant Not to Compete or Interfere with Relationships.
Regardless of anything herein to the contrary, following a termination by the
Company and the Bank or Executive pursuant to Section 11f of this Agreement:


i.
Executive’s obligations under Section 10c. of this Agreement will continue in
effect; and



ii.
During the period ending on the first anniversary of such termination, the
Executive shall not serve as an officer, director or employee of any bank
holding company, bank, savings bank, savings and loan holding company, or
mortgage company (any of which, a “Financial Institution”) which Financial
Institution offers products or services competing with those offered by the Bank
from any office within fifty (50) miles from the main office or any branch of
the Bank and shall not interfere with the relationship of the Company and the
Bank and any of its employees, agents, or representatives.







12.    Termination in Connection with a Change in Control.


a.    For purposes of this Agreement, a Change in Control means any of the
following events:


i.
Merger: The Company merges into or consolidates with another corporation, or
merges another corporation into the Company, and as a result less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation.



ii.
Acquisition of Significant Share Ownership: There is filed or required to be
filed a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, if the schedule discloses that the filing person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of the
Company’s voting securities, but this clause (b) shall not apply to beneficial
ownership of Company voting shares held in a fiduciary capacity by an entity of
which the Company directly or indirectly beneficially owns 50% or more of its
outstanding voting securities.



iii.
Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause iii., each director who is first elected by the board (or


7


    
US2008 7473109 3     



--------------------------------------------------------------------------------




first nominated by the board for election by the stockholders) by a vote of at
least two-thirds (2/3) of the directors who were directors at the beginning of
the two-year period shall be deemed to have also been a director at the
beginning of such period; or


iv.
Sale of Assets: The Company sells to a third party all or substantially all of
its assets.



b.    Termination. If within the period ending two (2) years after a Change in
Control, (i) the Company and the Bank shall terminate the Executive’s employment
Without Cause, or (ii) Executive voluntarily terminates his employment With Good
Reason, the Company and the Bank shall, within ten calendar days of the
termination of Executive’s employment, make a lump-sum cash payment to him equal
to 2.99 times the Executive’s average Annual Compensation over the five (5) most
recently completed calendar years ending with the year immediately preceding the
effective date of the Change in Control. In determining Executive’s average
Annual Compensation, Annual Compensation shall include base salary and any other
taxable income, including but not limited to amounts related to the granting,
vesting or exercise of restricted stock or stock option awards, commissions,
bonuses (whether paid or accrued for the applicable period), as well as,
retirement benefits, director or committee fees and fringe benefits paid or to
be paid to Executive or paid for Executive’s benefit during any such year,
profit sharing, employee stock ownership plan and other retirement contributions
or benefits, including to any tax-qualified plan or arrangement (whether or not
taxable) made or accrued on behalf of Executive of such year. The cash payment
made under this Section 12b. shall be made in lieu of any payment also required
under Section 11f. of this Agreement because of a termination in such period.
Executive’s rights under Section 11f. of this Agreement are not otherwise
affected by this Section 12. Also, in such event, the Executive shall, for a
thirty-six (36) month period following his termination of employment, receive
the benefits he would have received over such period under any retirement
programs (whether tax-qualified or nonqualified) in which the Executive
participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by the Executive or accrued on
his behalf under such programs during the twelve (12) months preceding the
Change in Control) and continue to participate in any benefit plans of the
Company and the Bank that provide health (including medical and dental), life or
disability insurance, or similar coverage upon terms no less favorable than the
most favorable terms provided to senior executives of during such period. In the
event that the Company and the Bank are unable to provide such coverage by
reason of the Executive no longer being an employee, the Company and the Bank
shall provide the Executive with comparable coverage on an individual policy.


c.    The provisions of Section 12 and Sections 14 through 27, including the
defined terms used is such sections, shall continue in effect until the later of
the expiration of this Agreement or two (2) years following a Change in Control.



8


    
US2008 7473109 3     



--------------------------------------------------------------------------------




13.    Indemnification and Liability Insurance.


a.    Indemnification. The Company and the Bank agree to indemnify the Executive
(and his heirs, executors, and administrators), and to advance expenses related
thereto, to the fullest extent permitted under applicable law and regulations
against any and all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit, or proceeding in which he
may be involved by reason of his having been a director or Executive of the
Company, the Bank or any of their subsidiaries (whether or not he continues to
be a director or Executive at the time of incurring any such expenses or
liabilities) such expenses and liabilities to include, but not be limited to,
judgments, court costs, and attorney’s fees and the cost of reasonable
settlements, such settlements to be approved by the Board, if such action is
brought against the Executive in his capacity as an Executive or director of the
Company and the Bank or any of their subsidiaries. Indemnification for expense
shall not extend to matters for which the Executive has been terminated for
Cause. Nothing contained herein shall be deemed to provide indemnification
prohibited by applicable law or regulation. Notwithstanding anything herein to
the contrary, the obligations of this Section 13 shall survive the term of this
Agreement by a period of six (6) years.


b.    Insurance. During the period in which indemnification of the Executive is
required under this Section, the Company and the Bank shall provide the
Executive (and his heirs, executors, and administrators) with coverage under a
directors’ and Executives’ liability policy at the expense of the Company and
the Bank, at least equivalent to such coverage provided to directors and senior
Executives of the Company and the Bank.


14.    Reimbursement of Executive’s Expenses to Enforce this Agreement. The
Company and the Bank shall reimburse the Executive for all out-of-pocket
expenses, including, without limitation, reasonable attorney’s fees, incurred by
the Executive in connection with successful enforcement by the Executive of the
obligations of the Company and the Bank to the Executive under this Agreement.
Successful enforcement shall mean the grant of an award of money or the
requirement that the Company and the Bank take some action specified by this
Agreement: i. as a result of court order; or ii. otherwise by the Company and
the Bank following an initial failure of the Company and the Bank to pay such
money or take such action promptly after written demand therefor from the
Executive stating the reason that such money or action was due under this
Agreement at or prior to the time of such demand.


15.    Potential Limitation of Benefits Under Certain Circumstances.
Notwithstanding any other provisions of this Agreement, in the event that (x)
the aggregate payments or benefits to be made or afforded to the Executive under
this Agreement or otherwise, which are deemed to be parachute payments as
defined in Section 280G of the Code, or any successor thereof (the “Termination
Benefits”), would be deemed to include an “excess parachute payment” under
Section 280G of the Code; and (y) if such Termination Benefits were reduced to
an amount (the “Non-Triggering Amount”), the value of which is one dollar
($1.00) less than an amount equal to three (3) times the Executive’s “base
amount,” as determined in accordance with Section 280G of the Code and the
Non-Triggering Amount less the product of the marginal rate of any applicable
state and federal income tax and the Non-Triggering Amount would be greater than
the aggregate value of the Termination Benefits (without such reduction) minus
(1) the amount of tax required to be paid by the Executive thereon by Section
4999 of the Code and further minus (2) the product of the Termination Benefits
and the marginal rate of any applicable state and federal income tax, then the

9


    
US2008 7473109 3     



--------------------------------------------------------------------------------




Termination Benefits shall be reduced to the Non-Triggering Amount. The
allocation of the reduction required hereby among the Termination Benefits shall
be first deducted from the cash payment due under Section 11 of this Agreement. 
Notwithstanding the foregoing, if required by regulation, the Company and the
Bank shall not pay the Executive severance benefits under this Agreement in
excess of three (3) times his average annual compensation (or, if required, such
other amount that may be permitted by the Office of the Comptroller of the
Currency pursuant to regulation or regulatory guidance). The Company’s
independent public accountants will determine the value of any reduction in the
payments and benefits; the Company will pay for the accountants’ opinion. If the
Company, Bank and/or the Executive do not agree with the accountants’ opinion,
the Company will pay to the Executive the maximum amount of payments and
benefits pursuant to this Agreement or otherwise, as selected by Executive, that
the opinion indicates have a high probability of not causing any of the payments
and benefits to be non-deductible and subject to the excise tax imposed under
Section 4999 of the Code. The Company may also request, and the Executive has
the right to demand that, a ruling from the IRS as to whether the disputed
payments and benefits have such tax consequences. The Company or the Bank will
promptly prepare and file the request for a ruling from the IRS, but in no event
will the Company or the Bank make this filing later than thirty (30) days from
the date of the accountant’s opinion referred to above. The request will be
subject to the Executive’s approval prior to filing; the Executive shall not
unreasonably withhold his approval. The Company, Bank and the Executive agree to
be bound by any ruling received from the IRS and to make appropriate payments to
each other to reflect any IRS rulings, together with interest at the applicable
federal rate provided for in Section 7872(1)(2) of the Code. Nothing contained
in this Agreement shall result in a reduction of any payments or benefits to
which the Executive may be entitled upon termination of employment other than
pursuant to this Section 15 hereof, or a reduction in the payments and benefits
specified, below zero.


16.    Injunctive Relief. If there is a breach or threatened breach of Section
11g. of this Agreement or the prohibitions upon disclosure contained in Section
10c. of this Agreement, the parties agree that there is no adequate remedy at
law for such breach, and that the Company and the Bank shall be entitled to
injunctive relief restraining the Executive from such breach or threatened
breach, but such relief shall not be the exclusive remedy hereunder for such
breach. The parties hereto likewise agree that the Executive, without
limitation, shall be entitled to injunctive relief to enforce the obligations of
the Company and the Bank under this Agreement.


17.    Successors and Assigns.


a.    This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company and the Bank which shall acquire,
directly or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company and the Bank.


b.    Since the Company and the Bank are contracting for the unique and personal
skills of Executive, Executive shall be precluded from assigning or delegating
his rights or duties hereunder without first obtaining the written consent of
the Company and the Bank.


18.    No Mitigation. Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment

10


    
US2008 7473109 3     



--------------------------------------------------------------------------------




shall be offset or reduced by the amount of any compensation or benefits
provided to Executive in any subsequent employment.


19.    Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Company and/or the Bank at their principal business
offices and to Executive at his home address as maintained in the records of the
Company and the Bank.


20.    No Plan Created by this Agreement. Executive, the Company and the Bank
expressly declare and agree that this Agreement was negotiated among them and
that no provision or provisions of this Agreement are intended to, or shall be
deemed to, create any plan for purposes of the Employee Retirement Income
Security Act or any other law or regulation, and each party expressly waives any
right to assert the contrary. Any assertion in any judicial or administrative
filing, hearing, or process that such a plan was so created by this Agreement
shall be deemed a material breach of this Agreement by the party making such an
assertion.


21.    Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.


22.    Applicable Law. Except to the extent preempted by Federal law, the laws
of the State of Connecticut shall govern this Agreement in all respects, whether
as to its validity, construction, capacity, performance or otherwise.


23.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


24.    Headings. Headings contained herein are for convenience of reference
only.


25.    Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, other than written agreements with respect to specific plans, programs
or arrangements described in Sections 5 and 6.


26.    Required Provisions.


In the event any of the provisions of this Section 26 are in conflict with the
other terms of this Agreement, this Section 26 shall prevail.


a.    The Bank’s board of directors may terminate Executive’s employment at any
time, but any termination by the Bank, other than termination for Just Cause,
shall not prejudice Executive’s right to compensation or other benefits under
this Agreement. Executive shall not have the right to receive compensation or
other benefits for any period after termination for Cause.



11


    
US2008 7473109 3     



--------------------------------------------------------------------------------




b.    If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion: (i)
pay Executive all or part of the compensation withheld while its contract
obligations were suspended; and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.


c.    If Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.


d.    If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.


e.    All obligations under this contract shall be terminated, except to the
extent a determination is made that continuation of the contract is necessary
for the continued operation of the Bank (i) by the director of the Office of the
Comptroller of the Currency (the “OCC”) or her or her designee (the “Director”),
at the time the OCC enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act; or (ii) by the Director, at the time the Director
approves a supervisory merger to resolve problems related to the operations of
the Bank or when the Bank is determined by the Director to be in an unsafe or
unsound condition. Any rights of Executive that have already vested, however,
shall not be affected by such action.


f.    Any payments made to employees pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.


27.     Section 409A of the Code.


a.    This Agreement is intended to comply with the requirements of Section 409A
of the Code, and specifically, with the “short-term deferral exception” under
Treasury Regulation Section 1.409A-1(b)(4) and the “separation pay exception”
under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall in all respects
be administered in accordance with Section 409A of the Code. If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Executive under Section 409A of the Code, then
such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of Section 409A
of the Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” (within the meaning
of such term under Section 409A of the Code), each payment made under this
Agreement shall be treated as a separate payment, the right to a series of
installment payments under this Agreement (if any) is to be treated as a right
to a series of separate payments, and if a payment is not made by the designated
payment date under this Agreement, the payment shall be made by

12


    
US2008 7473109 3     



--------------------------------------------------------------------------------




December 31 of the calendar year in which the designated date occurs. To the
extent that any payment provided for hereunder would be subject to additional
tax under Section 409A of the Code, or would cause the administration of this
Agreement to fail to satisfy the requirements of Section 409A of the Code, such
provision shall be deemed null and void to the extent permitted by applicable
law, and any such amount shall be payable in accordance with b. below. In no
event shall Executive, directly or indirectly, designate the calendar year of
payment.


b.    If when separation from service occurs Executive is a “specified employee”
within the meaning of Section 409A of the Code, and if the cash severance
payment under Section 11f. ii of this Agreement or 12b. of this Agreement would
be considered deferred compensation under Section 409A of the Code, and,
finally, if an exemption from the six-month delay requirement of Section
409A(a)(2)(B)(i) of the Code is not available (i.e., the “short-term deferral
exception” under Treasury Regulations Section 1.409A-1(b)(4) or the “separation
pay exception” under Treasury Section 1.409A-1(b)(9)(iii)), the Bank or the
Company will make the maximum severance payment possible in order to comply with
an exception from the six month requirement and make any remaining severance
payment under Section 11f. ii. or 12b. of this Agreement to Executive in a
single lump sum without interest on the first payroll date that occurs after the
date that is six (6) months after the date on which Executive separates from
service.


c.    If (x) under the terms of the applicable policy or policies for the
insurance or other benefits specified in Section 11f.ii. or 12b. of this
Agreement it is not possible to continue coverage for Executive and his
dependents, or (y) when a separation from service occurs Executive is a
“specified employee” within the meaning of Section 409A of the Code, and if any
of the continued insurance coverage or other benefits specified in Section
11f.ii. or 12b. of this Agreement would be considered deferred compensation
under Section 409A of the Code, and, finally, if an exemption from the six-month
delay requirement of Section 409A(a)(2)(B)(i) of the Code is not available for
that particular insurance or other benefit, the Bank or the Company shall pay to
Executive in a single lump sum an amount in cash equal to the present value of
the Bank’s projected cost to maintain that particular insurance benefit (and
associated income tax gross-up benefit, if applicable) had Executive’s
employment not terminated, assuming continued coverage for 36 months. The
lump-sum payment shall be made thirty (30) days after employment termination or,
if Section 27b. of this Agreement applies, on the first payroll date that occurs
after the date that is six (6) months after the date on which Executive
separates from service.


d.    References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Section 409A of the Code.

13


    
US2008 7473109 3     



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this amended and restated
Agreement on September 23, 2015.




Attest:                            SI FINANCIAL GROUP, INC.




/s/ Michael Garvey                     By:/s/ Mark Alliod    
                                




Attest:                            SAVINGS INSTITUTE BANK
AND TRUST COMPANY




/s/ Michael Garvey                    By:    /s/ Mark Alliod            







Witness:                        EXECUTIVE
 




/s/ Jennifer Saladin                    /s/ Jennifer Saladin                
                            



14


    
US2008 7473109 3     

